Citation Nr: 0708429	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  06-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of right 
testicle.

2.  Service connection for loss of right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to July 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
loss of the right testicle.

The veteran's claim for service connection for a right 
testicle is addressed in the remand attached to this decision 
and is remanded to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1994 rating 
decision that denied service connection for a right testicle.

2.  New and material evidence has been received to reopen a 
claim for service connection for a right testicle.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision that denied service 
connection for a right testicle is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a right testicle.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2006; rating 
decisions in January 2005 and March 2005; and a statement of 
the case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2006 
statement of the case.  The veteran received additional 
notification in August 2006.  However, the Board finds that 
issuance of a supplemental statement of the case is not 
required because no evidence has been added to the claims 
file subsequent to the April 2006 statement of the case.  
38 C.F.R. § 19.31.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In the remand portion 
of this decision, the Board has requested that VA obtain a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

In a decision dated in November 1994, the RO denied the 
veteran's claim for service connection for a loss of right 
testicle.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, 
the November 1994 decision became final because the appellant 
did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in October 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before the VA at the time of the prior final 
decision consisted of service medical records, an October 
1994 VA examination report, and the veteran's own statements.  
The RO found that there was no evidence that the veteran's 
disability was incurred in service.

The veteran's service medical records show that genitourinary 
treatment was provided in service.  In July 1976, the veteran 
was treated for urethral discharge.  In November 1976, he 
complained of bumps in the groin area and stinging upon 
urination.  An April 1976 note shows a diagnosis of 
gonorrhea.  From June 1977 to March 1978, the veteran 
complained of pain while urinating.  In May 1978, he 
experienced testicular pain, mild discomfort while urinating, 
and complained of frequency or urgency, and mild tenderness 
of the right testicle.  The May 1978 separation examination 
shows a diagnosis of epidydimitis of the right testicle.

New VA medical evidence includes a VA medical opinion that 
the veteran's condition "is as likely as not due to the 
condition for which he was treated in the  service."

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating his claim because it 
establishes a previously unestablished fact, that the 
veteran's condition is related to service.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  New and material 
evidence having been submitted, the claim for service 
connection for loss of right testicle is reopened, and the 
appeal is granted to that extent only.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a loss of 
right testicle, and the claim is reopened.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  Where a disability is show in service, 
a disability is currently shown, and there is evidence 
relating that disability to service, an examination is 
needed. 38 C.F.R. § 3.159(c)(4).

The most recent VA medical record shows continued 
genitourinary treatment and an impression of nonvisualization 
of the right testicle and right epididymis.  A VA physician 
has opined that the condition is related to service.  
Accordingly, the Board finds that a medical examination is 
needed to determine whether any current genitourinary 
disability is related to the veteran's service.

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for a VA 
genitourinary examination.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following:

a)	Diagnose any current genitourinary 
disability.
b)  Is it as likely as not (50 percent 
or more probability) that any current 
genitourinary disability is the same as 
the genitourinary condition(s) for 
which the veteran was treated in 
service?

c)  Is it as likely as not (50 percent 
or more probability) that any current 
genitourinary disability is the result 
of the genitourinary condition(s) for 
which the veteran was treated in 
service?

2.  Following completion of the foregoing, 
readjudicate the issue on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period of 
time within which to respond.  Thereafter, 
the case should be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination of failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


